 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   HORTAU, INC.,                                       Case No. 1:18-cv-01716-LJO-SAB

11                   Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
                                                         DISPOSITIONAL DOCUMENTS
12           v.
                                                         (ECF No. 10)
13   BENNETT & BENNETT, INC.,
                                                         SIXTY DAY DEADLINE
14                   Defendant.

15

16          On May 22, 2019, the Court issued an order requiring Plaintiff to file a notice of status of

17 action within five days of entry of the order. (ECF No. 9.) On May 24, 2019, Plaintiff filed a

18 notice informing the Court that the parties have reached a tentative settlement agreement in this

19 matter. (ECF No. 10.)
20          Accordingly, it is HEREBY ORDERED that:

21          1.      All pending matters and dates are VACATED; and

22          2.      The parties shall file dispositional documents within sixty (60) days of the date of

23                  entry of this order.

24
     IT IS SO ORDERED.
25

26 Dated:        May 28, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
